Citation Nr: 0121788	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  97-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for shortness of breath 
or a lung disorder and leukoplakia due to tobacco use in 
service.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for shortness of breath 
and leukoplakia, secondary to nicotine dependence in service.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for shortness 
of breath due to tobacco use in service, nicotine dependence, 
and shortness of breath secondary to nicotine dependence.

In December 1999, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the hearing, 
the veteran withdrew his claim of entitlement to service 
connection for post-traumatic stress disorder, and thus that 
claim is not part of the current appellate review.  See 
38 C.F.R. § 20.204(b) (2000).

In a February 2000 decision, the Board denied service 
connection for shortness of breath or a lung disorder and 
leukoplakia due to tobacco use in service, nicotine 
dependence, and shortness of breath and leukoplakia, 
secondary to nicotine dependence, determining that the 
veteran had not submitted well-grounded claims.  The veteran 
appealed the decision to The United States Court of Appeals 
for Veterans Claims (Court).

In a February 2001 order, the Court vacated the February 2000 
Board decision and remanded it for readjudication of the 
claims under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  



REMAND

VCAA has eliminated the well-grounded claim requirement, has 
expanded the VA's duty to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the facts pertinent to the claim.  See VCAA; 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

The Board notes that the veteran's representative has 
submitted additional evidence and has waived initial review 
by the RO, see 38 C.F.R. § 20.1304(c) (2000); however, the 
Board finds that further development is needed prior to 
adjudication of the claims on appeal.

Initially, the Board notes that the new legislation requires 
VA to provide a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.

The veteran has brought forth competent evidence of a 
diagnosis of nicotine dependence.  Additionally, the both a 
medical professional and the veteran have attributed the 
diagnosis of nicotine dependence to service.  The diagnosis 
of nicotine dependence affects all three claims on appeal.  
The Board finds that there is insufficient medical evidence 
to make a decision on all three claims, and thus a VA 
examination, to include a medical opinion, is necessary to 
make a decision on these claims.

The Board further notes that the new legislation requires, in 
part, that the Secretary of VA make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  If the Secretary is unable to obtain all of the 
relevant records, the Secretary is to notify the claimant 
that the Secretary is unable to obtain the records and is to 
state the efforts that were taken to obtain those records and 
describe any further action that the Secretary will take with 
respect to the claim.

In June 1998, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
the RO to obtain private medical records from Good Samaritan 
Hospital for treatment of emphysema.  In August 1998, the RO 
sent a letter to the Good Samaritan Hospital requesting the 
medical records related to treatment the veteran had received 
from 1970 to 1976.  No response was received by the hospital.  
An attempt to obtain such records must be made in compliance 
with the VCAA.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, if 
any, who have treated him for his 
nicotine dependence, a lung disorder, to 
include symptoms of a lung disorder, and 
leukoplakia.  The veteran should give 
permission for VA to obtain the records 
from Good Samaritan Hospital in 
Zanesville, Ohio.  After securing the 
necessary authorizations and using the 
authorizations the veteran has provided, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  The RO should 
secure all outstanding VA treatment 
records, if the veteran indicates 
treatment at VA.  If the RO cannot obtain 
any of the medical records indicated by 
the veteran, it should follow the proper 
procedures under the VCAA.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the diagnosis of nicotine 
dependence, leukoplakia, and the reports 
of shortness of breath.  The examiner 
must have an opportunity to review the 
veteran's claims file, including the 
veteran's service medical records.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to answer the 
following questions:

(i)  Is it as likely as not that the 
veteran developed nicotine dependence in 
service?  State yes or no and state upon 
what evidence you base your opinion.

(ii)  Does leukoplakia cause a 
disability?  

(iii)  Does the veteran have a chronic, 
identifiable respiratory disorder, such 
as chronic obstructive pulmonary disease, 
emphysema, etc.?  

(iv)  If the answer to (iii) is yes, is 
it as likely as not that such respiratory 
disorder is associated with inservice 
tobacco use or nicotine dependence?  

(v)  Is there any documented study 
disclosing a relationship between second-
hand smoke and nicotine dependence?

A complete rationale for any opinion 
expressed should be included in the 
evaluation report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.
3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for shortness of breath 
or a lung disorder and leukoplakia due to 
tobacco use in service, nicotine 
dependence, and shortness of breath and 
leukoplakia, secondary to nicotine 
dependence.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable laws and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F.  WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


